EAGLE BULK SHIPPING INC. Jefferies 2011 Global Shipping Conference 7 September 2011 EAGLE BULK SHIPPING INC. 2 Forward Looking Statements This presentation contains certain statements that may be deemed to be “forward-looking statements” within the meaning of the Securities Acts. Forward-looking statements reflect management’s current views with respect to future events and financial performance and may include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical facts. The forward-looking statements in this presentation are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, management's examination of historical operating trends, data contained in our records and other data available from third parties. Although Eagle Bulk Shipping Inc. believes that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, Eagle Bulk Shipping Inc. cannot assure you that it will achieve or accomplish these expectations, beliefs or projections. Important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include the strength of world economies and currencies, general market conditions, including changes in charterhire rates and vessel values, changes in demand that may affect attitudes of time charterers to scheduled and unscheduled drydocking, changes in our vessel operating expenses, including dry-docking and insurance costs, or actions taken by regulatory authorities, ability of our counterparties to perform their obligations under sales agreements, charter contracts, and other agreements on a timely basis, potential liability from future litigation, domestic and international political conditions, potential disruption of shipping routes due to accidents and political events or acts by terrorists. Risks and uncertainties are further described in reports filed by Eagle Bulk Shipping Inc. with the US Securities and Exchange Commission. EAGLE BULK SHIPPING INC. 3 §Strategy §Company §Industry §Financials §Key Takeaways Agenda Strategy EAGLE BULK SHIPPING INC. Global Leader in the Supramax Asset Class 5 5 Company Statistics June 2005 September 2011 % Change Fleet Number of vessels 11 45* +309.1% Total DWT +353.6% OTW Average Age (years) -24.1% Commercial Chartering Strategy (6 months, 2nd half) Fixed 100% 55% - Indexed 0% 8% - Open 0% 37% - Operational Fleet Utilization n/a 99.5% - Technical Managers 1 3** - Financial Enterprise Value $509m $1,203m +136.3% **Including in-house unit. *Includes one remaining newbuilding. EAGLE BULK SHIPPING INC. 6 Source:Clarksons Supramax Asset Class Continues to Outperform Eagle Bulk supramaxes generating positive cash flow 2011 Average Daily SpotRates (January 1 to August 31) EAGLE BULK SHIPPING INC. Evolving Commercial Strategy, Supramax Focused 7 7 Almost 10m tons in COA business booked, equating to 2,500 vessel days Company EAGLE BULK SHIPPING INC. 9 Vessel DWT Year Built Vessel DWT Year Built Vessel DWT Year
